Case 1:18-cV-00978-RP Document 96 Filed 11/13/18 Page 1 of 11

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF MISSISSIPPI

 

ABERDEEN DIVISION
l-IAAS OUTDOORS, INC. PLAINTIFF
v. Civil No. 1:18-cv-00024-GHD-DAS
DRYSHOD INTERNATIONAL, LLC and
JAMES K. DONOHUE DEFENDANTS
MEMORANDUM OPINION

 

The Court today considers multiple motions to dismiss and transfer [10,12,16] filed by
Defendants James Donohue and Dryshod, LLC. In this copyright and trademark infringement
action, Haas alleges that Defendants J ames Donohue, on behalf of Dryshod began negotiations to
license Haas’ popular Mossy Oak Break-Up camouflage pattern for apparel produced by Dryshod.
Donohue abruptly ended the negotiations and created his own pattern and trademark. Haas asserts
this pattern too closely resembles Break-Up, and that the mark, MOBU, is intended to confuse
customers into believing they are buying Mossy Oak products. Haas alleges that Defendants
produced apparel bearing the infringing pattern and mark and sold it in the United States.

Haas initially filed suit in the United States District Court for the Western District of Texas
for copyright and trademark violations. After filing suit, Haas found some of the Dryshod apparel
in this district, where Haas’ headquarters lie. Haas purchased Some of this apparel, dismissed the
Texas suit, and refiled here.

Defendants claim that they initially inquired about licensing Mossy Oak camouflage for
use on boots designed by Donohue and Dryshod. At some point, Defendants decided to create their
own pattern rather than licensing those owned by Haas. Defendants assert that they do not actually
produce or sell any of the allegedly infringing products. Rather, they claim that they act as a

“sourcing agen ” for unaffiliated distributors by designing apparel and then finding manufacturers

Case 1:18-cV-00978-RP Document 96 Filed 11/13/18 Page 2 of 11

to produce the apparel, which is sold directly from the manufacturer to the distributor. lt was one
of these separate, unaffiliated distributors, Defendants claim, who put the products into
Mississippi Donohue and Dryshod filed motions to dismiss for lack of personal jurisdiction, to
dismiss for improper venue, and to transfer venue back to the Western District of Texas.l

Haas’ claims the relationship between the Defendants and the distributors Was a bit more
involved. lt claims Defendants and the distributors were involved in a joint business venture that
warrants imputing any contacts in Mississippi to Donohue and Dryshod. The Court allowed limited
discovery on the jurisdictional issues to proceed, and the parties have filed further briefs in support
of their positions The motions are now ready for review. For the reasons set forth below, the Court
finds that Haas has failed to make a prima facie showing that personal jurisdiction over Defendants
exists and that the case should be transferred

Analysis

“When a nonresident defendant presents a motion to dismiss for lack of personal
jurisdiction, the plaintiff bears the burden of establishing the district court's jurisdiction over the
nonresident.” Wz'lson v. Belz'n, 20 F.3d 644, 648 (5th Cir. 1994) (quoting Stuart v. Spaa'eman, 772
F.2d 1185, 1192 (5th Cir. 1985)). When the district court rules on the motion without an
evidentiary hearing, the plaintiff may bear his burden by presenting a prima facie case that
personal jurisdiction is proper.” Id. (citing Thompson v. Chrysler Motor Corp., 755 F.2d 1162,
1165 (5th Cir. 1985)). The Court takes the allegations of the complaint as true, unless they are
controverted by opposing affidavits Gardemal v. Westz'n Hotel Co., 186 F.3d 588, 592 (5th Cir.

1999) (citing Bullion v. Gillespie, 895 F.2d 213, 217 (5th Cir. 1990)). The Court may consider

 

' Also pending is a motion to dismiss for failure to state a claim [14]. Because jurisdiction must exist before
the Court can reach the merits of any claim, the Court first has to confront thejurisdictional motions.

Case 1:18-cV-00978-RP Document 96 Filed 11/13/18 Page 3 of 11

“affidavits, interrogatories, depositions, oral testimony, or any combination of recognized
discovery methods.” Isbell v. DMRecords, lnc. , No. CIV.A.3 :02-CV-1408-G, 2004 WL 1243153,
at *5 (N.D. Tex. June 4, 2004) (citing Allrea' v. Moore & Peterson, 117 F.3d 278, 281 (5th Cir.
1997)).

“A federal district court sitting in diversity may exercise personal jurisdiction over a
nonresident defendant if (1) the long-arm statute of the forum state confers personal jurisdiction
over that defendant; and (2) exercise of such jurisdiction by the forum state is consistent with due
process under the United States Constitution.” Latshaw v. Johnston, 167 F.3d 208, 211 (5th Cir.
1999)

The Court first considers whether Mississippi’s long-arm statute confers personal
jurisdiction of Defendants. The long-arm statute confers jurisdiction over “[a]ny nonresident
person, firm, general or limited partnership, or any foreign or other corporation not qualified under
the Constitution and laws of this state as to doing business herein,” in one of three Ways. Miss.
Code Ann. § 13-3-57. First, under the “contract prong”, personal jurisdiction attaches to anyone
who contracts with a resident of Mississippi Where any part of the contract is performed in the
state. Id. Second, under the “tort prong”, personal jurisdiction may be had over anyone who
commits “a tort in whole or in part in this state . . .” Id. Finally, under the “doing business prong”
a non-resident is subject to jurisdiction if it “performs any character of work or service” in
Mississippi. Ia'.

Haas contends that jurisdiction is proper over Defendants under the both the “doing
business” and “tort” prongs. According, to Haas, Defendants are amenable to personal jurisdiction

under the “doing business” prong because Defendants attempted to secure a trademark and

Case 1:18-cV-00978-RP Document 96 Filed 11/13/18 Page 4 of 11

copyright license from Haas in Mississippi, and because the “Dryshod Joint Venture” sold
infringing products in Mississippi. l

Haas also argues that Defendants are amendable to jurisdiction under the “tort prong”
because infringing products were sold here and so Haas suffered injury here. Allrea' v. Moore &
Peterson, 117 F.3d 278, 282 (5th Cir. 1997) (“Under the tort prong of the Mississippi long-arm
statute, personal jurisdiction is proper if any element of the tort (or any part of any element) takes
place in Mississippi.”) Haas also contends that because it is a Mississippi corporation, any
infringement injury occurred in Mississippi.

The Court finds that there is no action taken by the Defendant’s themselves that would
implicate any of the three avenues of personal jurisdiction under Mississippi’s long arm statute.

There are no facts that suggest Defendants themselves “do business” in Mississippi.
Defendants do not sell, advertise, or otherwise transact any sort of business within the state. Haas
asserts that Defendants license negotiations with Haas constitute doing business in Mississippi.
These discussions with Haas took place through emails and phone calls over a four-month period,
before Defendants ended licensing efforts. See Pl.’s Resp. in Opposition, Ex. 2-3, 5-9 [73-2,73-3,
and 73-5 through 73-9] (draft license agreements and emails between Defendants and Haas); Pl’s
Resp., Ex. 4 J ames Donohue Dep. at 31-34 [73-4]. The Defendants unconsummated negotiations
to secure a license, however, do not constitute “doing business” is in the state. Cypress Pharm.,
Inc. v. Tiber Labs., LLC, 504 F. Supp. 2d 129, 135-56 (S.D. Miss. 2007); Peterson v. T est Int'l,
E.C., 904 F. Supp. 574, 579 (S.D. Miss. 1995) (“Moreover, mere negotiations or
solicitation . . . by a nonresident defendant from an out-of-state locus is not “doing business” in

Mississippi.”).

Case 1:18-cV-OO978-RP Document 96 Filed 11/13/18 Page 5 of 11

Nor is there any action by the Defendant’s themselves which could be considered
committing any element or part of an element within Mississippi. That Haas resides in Mississippi
does not necessarily mean the injury occurred in Mississippi, because the actual injury must be
distinguished from “its resultant consequences”. Allred, 117 F.3d at 281. Thus, in the trademark
context, courts have held that the tort occurs where infringing sales are made, not simply where
the mark owner resides See McRae 's, Inc. v. Hussain, 105 F. Supp. 2d 594, 597 (S.D. Miss. 2000)
(collecting cases). The evidence provided bears out that it was Team J, one of Dryshod’s
distributors, who distributed the infringing products to the stores in Mississippi. Pl.’s Resp., Ex.
16, TeamJ Sales to Mississippi [73-15].

Beyond the fact that there is no allegation that Dryshod themselves sold infringing products
in Mississippi, Haas has shown no evidence that a trademark injury occurred in Mississippi at all.
The only retail purchase of the offending goods was made by Haas’ employees February 8, 2018
Receipt [25-3]. But “trademark claims are founded on notions of customer confusion.” 721
Bourbon, lnc. v. House of Auth, LLC, 140 F. Supp. 3d 586, 596 (E.D. La. 2015) (holding there was
no personal jurisdiction in trademark case where the only evidence of a sale in forum state was a
purchase made by plaintiff). It cannot be said that Haas was “confused as to the source of the
products in question.” Id. lt clearly knew the products were not Mossy Oak apparel. 'fhat being
the only evidence of customer sales in Mississippi, Haas has not shown that any part of the tort
occurred here.

With no allegation or proof that Defendants created the pattern or mark in Mississippi or
that they themselves sold it in Mississippi, whether the long-arm statute reaches Defendants in this
case turns on whether Team J’s sales to Mississippi businesses can be imputed to Defendants lt is

undisputed that Dryshod and Team J are separate entities that share neither ownership nor

Case 1:18-cV-OO978-RP Document 96 Filed 11/13/18 Page 6 of 11

management Haas argues, however, that Defendants, Team J, and another distributor, CFD, were
engaged in joint venture such that Team J’s activities in Mississippi can be used to assert personal
jurisdiction over Defendants

Whether the long-arm statute is applicable to the relationship between Defendants and the
distributors is unclear. The long-arm statute applies to any “nonresident person, firm, general or
limited partnership, or any foreign or other corporation” that makes the necessary contacts with
Mississippi. Miss. Code Ann. § 13-3 -57. The Defendants and its distributors, however, are distinct,
separate entities They do not share ownership or management By a plain reading of the statute,
there is no basis for imputing the distributors actions in connection to Mississippi onto Defendants

There does appear to be support in this district for the argument that the in-state activities
of participants in a joint venture, which the Mississippi Supreme Court has called a “single shot
partnership”, may suffice to establish jurisdiction over the other out of state participants Hults v.
Tilman,480 So. 2d 1143 (Miss. 1985). The court in Hanback v. GGNSC Southaven, LLC, relying
on Hults, reasoned that “because Mississippi courts view joint ventures as a type of partnership,”
if the activities of one participant were sufficient to fall under the long-arm statute, then long-arm
statute would reach the other participants as well.” No. 3:13-CV-00288-MPM, 2014 WL 35 30613,
at *3 (N.D. Miss. July15, 2014).

Hults described joint ventures as partnerships “limited to specified undertakings for profit,
rather than a general and continuing business of a particular kind”. 480 So. 2d at 1141. It instructs
that, at the least, a joint venture is formed only when the participates engage in some venture
through which they intend “to be associated together as general partners, or for the more limited

duration‘of the joint venture.” Ia'. at 1143. lt is necessary that there be an agreement that the

Case 1:18-cV-OO978-RP Document 96 Filed 11/13/18 Page 7 of 11

participants will share in the profits of the venture and will have a right of mutual control. Ia'. at
1142.

The Court finds that at the time the complaint was filed, there existed no agreement that
contemplated an intention to form a joint venture and share profits The course of dealings between
the Defendants and its distributors consisted of the distributors purchasing products designed by
Defendants and selling them to retailers But the Defendants and distributors do not share profits
from the sale of these products Defendants receive a flat fee that is due when the products are
shipped to the distributors and not based on whether the distributors actually sell the products to
retailers See Donohue Dep. at 71-73; Pl.’s Resp., Ex. 18, Team J Invoice [73-17].

Haas points to a draft joint venture agreement the Defendants and distributors were
prepared to execute as evidence of a joint venture. Pl.’s Resp., Ex. 10, Draft Dryshod Joint Venture
Agreement [73-10]. Defendants and the distributors had negotiated this agreement, but after Haas
filed suit, Defendants declined to sign it, fearing executing the agreement Would expose the
distributors to liability from Haas. See Pl.’s Resp., Ex. 22, Feb. 9, 2018 Email [73-21] & Ex. 23,
Apr. 9, 2018 Email [73 -23]. To the extent this unexecuted agreement is currently in force (and that
does not appear to be the case), it does not provide that the sale of products will entitle each party
to the profits of those sales The agreement states that Dryshod and the distributors will work
together pursuant to the distribution agreements, and that these distribution agreements will lay
out the compensation that Dryshod receive as payment for services provided to the distributors,
not as a profit from the sales. Id. § 3.1; Pl.’s Resp., Ex. 19, Team J Agreement at 5 [73-18].

Haas suggests that another part of the overall agreement_a phantom equity plan_
establishes that the participants would share profits Pl.’s Resp., Ex. 20, Draft Phantom Equity

Plan [73-19]. The Draft Phantom Equity Plan defines the “Phantom Membership Interest” that

Case 1:18-cV-OO978-RP Document 96 Filed 11/13/18 Page 8 of 11

each of the distributors would be entitled to as “a hypothetical percentage interest in the Company.”
Id. § 2(j) (emphasis added). Whether under Mississippi law, proceeds derived from the sale of the
joint venture itself, rather than profits derived from the business contemplated by the joint venture,
are “profits” as contemplated by Mississippi joint venture law is unclear. Nonetheless, while Haas
points to evidence that the Defendants and the distributors Were ready to execute the Draft Joint
Venture Agreement and Phantom Equity Plan, Haas does not provide any evidence that
Defendants and the distributors actually entered into the agreement Donohue repeatedly stated
that he did not wish to sign the Draft Joint Venture Agreement after Haas filed this suit because
he did not want the agreement to have legal effect and expose the distributors to any liability in
the present suit. Donohue not wanting the agreement to have legal effect is strong evidence that he
did not intend to enter into the agreement

Profit-sharing is essential to a joint venture. Because there exists no current profit-sharing
or an agreement in place to share profits, there is no joint venture. And because there is no joint
venture, the Court can find no support in Mississippi law for imputing the distributors Mississippi
actions to Defendants The long-arm statute does not reach Defendants

The Court need not reach the question of whether the exercise of personal jurisdiction over
Defendants Would be consistent with due process The Court will note some evidence suggests a
level of involvement by Defendants in the design, production, and distribution of these products
and the Dryshod brand that is much more than that of a simple “sourcing agent”. Due process may
very well permit this Court to assert personal jurisdiction over Defendants Given, however, that
the reach of Mississippi’s long-arm statute does not extend to the outer limits of the federal due

process the Court cannot find it has personal jurisdiction over Defendants in this case. See Allred,

Case 1:18-cV-OO978-RP Document 96 Filed 11/13/18 Page 9 of 11

117 F.3d at 282 (5th Cir. 1997) (citing Cycles, Lta'. v. W.J Digby, Inc., 889 F.2d 612, 616-17 (5th
Cir. 1989) (noting that Mississippi’s long-arm statute has a “relatively restrictive scope”))).

Dismissal or Transfer

“Where a court finds it lacks personal jurisdiction, it may dismiss the action pursuant to
Federal Rule of Civil Procedure l2(b)(2)” Herman v. Cataphora, lnc. , 730 F.3d 460, 466 (5th Cir.
2013). Altematively, the court may, pursuant to 28 U.S.C. 1406(a) transfer the case if such a
transfer Was is in the “interest of justice”. ld. (citing Bentz v. Recile, 778 F.2d 1026, 1028 (5th Cir.
1985)); see also 28 U.S.C. § 1631 (where “court finds that there is a Want of jurisdiction, the court
shall, if it is in the interest of justice, transfer such action” to any court in which it could have been
initially brought).

In Herman, the Fifth Circuit reviewed an order of a district court that granted the
defendants’ motion to dismiss for lack of personal jurisdiction and, in the next sentence, transferred
the case to a district court in Califomia pursuant to § 1406(a).- 730 F.3d at 463. Like Defendants in
this case, the defendants in Herman asked the district court to dismiss for lack of personal
jurisdiction, dismiss for improper venue, or to transfer venue. Id.

The Fifth Circuit first needed to determine whether it had jurisdiction over the matter. That
question turned on the effect of the district court’s order when the court granted the motion to
dismiss Id. at 463. If the order had the effect of dismissing the suit, it was a final, appealable
judgment; if the order had the effect of transferring the case, it was not, and no appellate
jurisdiction existed. Id. The Court stated:

The district court recognized it was faced with a choice whether to
dismiss or transfer. In its order, though, the court did both. We
conclude that only one of the orders can be effective A court's
dismissal of an action results in an appealable final order, making a
transfer invalid because the court no longer has authority over the

matter. Because here the court clearly agreed with the analysis on
the personal jurisdiction issue in the Defendants' motion to dismiss

Case 1:18-cV-OO978-RP Document 96 Filed 11/13/18 Page 10 of 11

and because its first order was to grant that motion, we conclude the
court validly dismissed the action. This resulted in an appealable
final order, making the transfer invalid. We have jurisdiction to hear
the appeal pursuant to 28 U.S.C. § 1291.

Ia’. at 463-464 (internal citations omitted). So, if this Court believes it in the interests of justice to
transfer the case, then it should deny Defendants’ motion to dismiss, because the Court cannot both
dismiss and transfer the case, v

The Court finds that transfer to the Western District of Texas is in the interest of justice in
the case. Because Donahue is a Texas citizen who resides in Austin, Texas, and because Dryshod
is a Texas entity with its principal place of business in Austin, Texas, both personal jurisdiction
and venue lie in the Western District of Texas. Importantly, that court is where Haas first filed its
case against Defendants before dismissing and refiling here. “Normally transfer will be in the
interest of j ustice because normally dismissal of an action that could be brought elsewhere is ‘time-
consuming and justice-defeating.”’ Miller v. Hambrz°ck, 905 F.2d 259, 262 (9th Cir. 1990) (citing
Goldlawr, Inc. v. Heiman, 369 U.S. 463, 467, 82 (S. Ct. 913, 916, 8 L.Ed.2d 39 (1962)).
Accordingly, Defendant’s motion to transfer is granted.

Conclusion

Defendants themselves have not made any requisite contact with Mississippi to support the
application of Mississippi’s long-arm statute against them. Defendants and their distributors have
not yet met the formal requirements to form a joint venture under Mississippi law. Without a
formal joint venture, there appears to be no basis under Mississippi law for imputing the activity
of the distributors to Defendants Thus, the Court cannot find that Mississippi’s long-arm statute
allows the exercise of personal jurisdiction over Defendants The Court finds that Haas has not

made a prima facie case that personal jurisdiction over Defendants exists

10

Case 1:18-cV-OO978-RP Document 96 Filed 11/13/18 Page 11 of 11

The Court also finds that a transfer is in the interest of justice in this matter. The Court
carmot both dismiss and transfer this action, For that reason, Defendant’s motion to transfer is
granted, and Defendant’s motions to dismiss for lack of personal jurisdiction and for lack of venue
are denied.

A separate orde;j'hall issue.

This the /3 day of November, 2018.

/r%/a/Mwa,~

SENIOR U.S. DISTRICT JUDGE

 

11

